      Case 1:19-cv-00719-BKS-DJS Document 11 Filed 07/08/19 Page 1 of 29




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JOHN DOE,
                                                                     Plaintiff,

        -against-

RENSSELAER POLYTECHNIC INSTITUTE ("RPI''),
ELIZABETH BRO\ryN-GOYETTE' Title IX Investi gator,
LARRY HARDY, Title IX Coordinatoro
TRAVIS APGAR' Assistant Vice President and Dean of Studentso
LENORMAN STRONG, Special Assistant to the President, AND
PETER KON\ilERSKI, Vice President for Student Life at RPI

                                                                     Defendants.




                                 MEMORANDUM OF LA\ry

                          Civil Action No. lzl9-CY-719 (BKS/DJS)



                                               Submitted by:
                                       Michael E. Ginsberg, Esq.
                                       Rhiannon I. Spencer, Esq.
                    PATTTSON' SAMPSON, GINSBERG & GRTFFTN, PLLC
                                        A t t or ney s for D efe ndant s
                                      22First Street, P.O. Box 208
                                      Troy, New York 12181-0208
                                                (sl8) 266-1001



TO:     Scott W.Iseman, Esq.
        O'Connell and Aronowitz, PC
        54 State Street, 9tl'Floor
        Albany, NY 12207
   Case 1:19-cv-00719-BKS-DJS Document 11 Filed 07/08/19 Page 2 of 29




                                TABLE OF CONTENTS

TABLE OF'CONTENTS                                                               t


TABLE OF AUTHORITIES                                                           It

STATEMENT OF THE FACTS                                                         I

ARGUMENT

PLAINTIFF IS NOT ENTITLED TO A PRELIMINARY INJUCTION                           I
 A.     Preliminary Injunction Standard                                       .8


 1.   Substantial Likelihood of Success on the   Merits                 .......10


   a.     Títle   IX                                                         11


   b.     Breøch of Contrøct                                                  tt

 2.   Irreparable Harm and Balancing of the Equities                         .24


 3.   Public Interest                                                        .24


CONCLUSION                                                                  ..25
     Case 1:19-cv-00719-BKS-DJS Document 11 Filed 07/08/19 Page 3 of 29



                                  TABLE OF AUTHORITIES

Cases

Adams v.'Whitney,
  2008 wL 18990s CIDNY 2008)                                                           8, 15

Doe #1 v. Syracuse University,
  2018 WL 3t93r99 (NDNY 2018)...                                                        ...25

Doe v. Colgate.
  2017 WL 4990629 (NDNY 2017) aff'd 760 Fed. Appx.22 (2d Cir.2019)..       ....13, 75,2r
                'Wooster,
Doe v. Coll. Of
  243F. Supp.3d 875 (NI.D. Ohio 2017)                                                   ...1 5


Doe v. Ouinnipiac University.
  2017 WL 1206002 (D. Conn. Mar.       31,2017)                        .......................9

Doe v. Rensselaer Polytechnic Institute. er a/,
  No. 1:18CV1374 (FJS) (NDNY        2019)........                                    ........9

Eng v. Smith,
  849F.2d 80 (2d Cir. 1988)                                                            .......9

Grand River Enter. Six Nations,
  481 F.3d 60 (2dCir.2007)...,                                                             24

Harrison and Burrowes Bridge Constructors. Inc. v. Cuomo,
  743F. Supp.977 (NIDNY 1990)....                                                            9

Hess v. Bd. Of Trs
  839 F.3d 668 Qth   Cir.2016)                                                  ............2r

Main St. Baseball v. Binshamton Mets Baseball Club,
  103 F. Supp.3d 244 (NIDNY 2015)....                                                      25

Mitchell v. New York University,
   129 AD 3d 542 (1't Dept., 2015)                                                          10

Patrick v. Success Academy Charter Schools, Inc.,
  354 F. Supp.3d 185 (EDNY 2018)                                                           2t

Powe v. Miles.
  407 F 2d7312nd Cir., l96S).........                                                       10
Rensselaer Soc'y of Eng'rs v. Rensselaer Polytechnic
  689 NYS 2d292 (3'd Dep't 1999)                                                  7, 13,22



                                                  1l
    Case 1:19-cv-00719-BKS-DJS Document 11 Filed 07/08/19 Page 4 of 29



Routh v. Univ. of Rochester,
  981 F Supp.2dI84 (WDNY 2013)                                                         22

U.S. v. Thorn,
  317 F.3d 107 (2d Cir. 2003)

Xiaolu Peter Yu v. Vassar Coll.,
  97 F Supp. 3d 448 (SDNY 20Is)    .                                                    11


Yu v. Vassar Coll.
  97 F Supp. 3d448 (201s)..                                                      r0, r1,22
Statutes

N.Y. Educ.   S 6443 ("Enough is Enough")                                                t6

N.Y. Educ. Law $ 6aaa(s)(c)(ii)                                                         t6

Other Authorities

2015 Sess. LawNews of N.Y. Ch.76 (S. 5965) (MoKINNEY'S) ("Enough is Enough")............14




                                            iii
     Case 1:19-cv-00719-BKS-DJS Document 11 Filed 07/08/19 Page 5 of 29



                                STATEMENT OF THE FACTS

       In the instant matter, Plaintiff seeks a preliminary injunction to enjoin Defendants from

imposing sanctions upon him due to the finding by two independent administrative bodies at RPI

that he violated RPI's Student Sexual Misconduct Policy and Procedures. (Student           Sexual

Misconduct Policy and Procedures attached to Hardy Aff. as Ex.   "4").

       On October I,2018 Rensselaer student, Jane Roe 1, reported to the Rensselaer Department

of Public Safety that on or about September 1,2018 at an outdoor location on Rensselaer's Troy

campus, fellow student John Doe, Plaintiff herein, kissed her and placed his hands on her neck and

squeezed her neck, obstructing her breathing, both without her affirmative consent. Jane Roe I

further alleged that on the same date, John Doe held her down on his bed in his residence hall

room, touched her breasts and genitals, and rubbed his groin against hers, all without her

affirmative consent. Jane Roe   I   also alleged that on or about September 22,2018 on a public

sidewalk or street in downtown Troy, John Doe kissed her without her affirmative consent. (See

Public Safety Report attached to Hardy Aff. as Ex. "8").

       In conformance with its policy and obligations under Title IX, the complaint was reviewed

and on October 1,2018 a No Contact Order was issued to both the complainant and Plaintiff as

the respondent in the matter. (No Contact Order attached as Exhibit "C" to the Hardy Aff.) Upon

receipt of said No Contact Order, Plaintiff sent an email response denying any wrongdoing.    (,See


Email attached to Hardy Aff. as Ex. "D").

       Shortly after the No Contact Order was issued on October 1,2018, notices were issued to

both the complainant and Plaintiff herein which provided "this is to inform you that RPI has

received a complaint alleging that you violated the Sexual Assault provision of the Student Sexual

Misconduct Policy of Rensselaer. Specifically, it was alleged that on or about September 20,2018

at an outdoor location on Rensselaer's Troy campus, you kissed a female student and squeezed her

                                                 1
        Case 1:19-cv-00719-BKS-DJS Document 11 Filed 07/08/19 Page 6 of 29




neck, obstructing her breathing, without her affirmative consent. It was further alleged that on or

about the same date, inside [John Doe's Residence Hall], you held the same female student on a

bed, preventing her from leaving, put your hand under her pants, and touched her genitals also

without her affirmative consent. Therefore, the Institute will be conducting a formal investigation.

Please be advised that the Institute is required to consider any additional allegations that come to

light during the investigation." (See Notice attached to Hardy Aff. as Ex. "E").

          Pursuant to RPI's Student Sexual Misconduct Policy, the Institute commenced the required

investigation into the complaint made against Plaintiff.

          Pursuant     to RPI's Student Sexual Misconduct Policy and Procedures, the Case
Management Team ("CMT") consisted of Larry Hardy, Travis Apgar, and Jackie Turner. (Sect.

ilI   (I), p.21, Ex.   "4"   to Hardy Aff.).

          Due to the nature of the allegations, sexual assault, the instant matter could not be resolved

through an informal process and required a formal investigation. (Sect.        III (J), p. 22, Ex. "4"   to

Hardy Aff.).

          Pursuant to RPI's Policy, the CMT appointed Elizabeth Brown-Goyette, and Matthew

Lewis as the investigative team for the complaint. (Sect. III (K) p.23, Ex.      "4"   to Hardy Aff.).

          In accordance with RPI's Student Sexual Misconduct Policy, students who are involved in

a   Title IX investigation can obtain an advisor/ support person or have the Institute appoint one for

them. In the subject investigation Jane Roe 1 requested her mother       as her advisor.

          On October2,2018, the interview of Jane Roe 1 ("JRl") was scheduled with Investigators

Elizabeth Brown-Goyette and Matthew Lewis. V/hen a student opts to have an advisor, who has

knowledge about the incident being investigated,        it is typical for said advisor to be interviewed

prior to the complainant and outside complainant's presence. (See Witness 1 Transcript attached



                                                    2
     Case 1:19-cv-00719-BKS-DJS Document 11 Filed 07/08/19 Page 7 of 29



to Hardy Aff. as Ex. "F"). Such was done in this investigation in conformance with procedures;

not as a form ofgender bias as alleged.

       After JRl's advisor/mother was interviewed, JRI was interviewed and provided details

concerning the allegations. (Jane Roe 1 Transcript attached to Hardy Aff. as Ex. "G").

       During the interview, JRI named a number of individuals who had knowledge about the

incidents in question, and such individuals were contacted for interviewing.

       Witnesses     2-5    were interviewed at the behest of Complainant Jane Roe              l. (Transcripts

attached to Hardy    Aff.   as Exs.   "H", "I","J", "K"). Witnesses 6 and 7 were interviewed           at the

behest of Respondent John Doe. (Transcripts attached to Hardy            Aff.   as Exs.   "M"   and   "N").

       During V/itness 3's interview, they named a person who had knowledge about another

female student who allegedly had a similar unwanted sexual encounter with John Doe. Pursuant

to the policy, the Investigators contacted said person and requested an interview.

                                      'Witness
       On October 1I,2018,                       8, the individual Witness 3 identified (also referred to as

Witness   A) identified three         additional female students who had reported similar unwanted

encounters/ sexual experience with Plaintiff herein. (Witness 8 transcript, Ex. "O" to Hardy Aff.).

       On October24,2018, John Doe (Plaintiff herein) was interviewed regarding the allegations

made by Jane Roe 1. (John Doe transcript attached to Hardy            Aff.   as Ex.   "P").

       As required by Title IX and RPI's Student Sexual Misconduct Policy, the Title IX

Investigators requested to interview the women identified. Of the three identified women, one

agreed to an   interview. On October 24,2018, Jane Roe 2 ("JR2") was interviewed and provided

a detailed account   of her experience with Plaintiff. (Jane Roe 2 Transcript, Ex. "Q" to Hardy Aff.).

       During JR2's interview, she informed the Investigators that she filed an anonymous

complaint back on February 20 regarding this incident. (See Anonymous Report submitted Feb.



                                                         J
     Case 1:19-cv-00719-BKS-DJS Document 11 Filed 07/08/19 Page 8 of 29



20,2018 attached to Hardy Aff. as Ex. "R"). Additionally, after JR2's interview, she stated that

she no longer wanted to participate in the possible investigation concerning    Plaintiff herein. Based

on RPI's Policy, such was relayed to the CMT which determined that, due to the nature of the

allegations, it was in the Institute's best interest to proceed with an investigation as required by

Title IX.   (See Notice to   CMT attached to Hardy Aff. as Ex. "S", see also Correspondence by the

CMT electing to move forward with Jane Roe 2's Investigation attached        as Ex.   "T" to Hardy Aff.).

          On October 31,2018, pursuant to RPI's Student Sexual Misconduct Policy, a notice was

sent to   Plaintiff informing him that a second individual had made allegations that he violated such

Policy. (Notice of Jane Roe 2 Investigation attached to Hardy Aff. as Ex. "LJ"). Said notice stated:

"This is to inform you that Rensselaer Polytechnic Institute has received a complaint alleging that

you violated the Sexual Assault provision of the Student Misconduct policy of                Rensselaer.

Specifically, It was alleged that in or about February 2018 inside [Residence Hall] on Rensselaer's

Troy campus, you held a female student down on a bed, preventing her from moving or objecting,

while engaging in sexual intercourse without her affirmative consent, and that you kissed the same

female student without her affirmative consent. Therefore, the Institute will be conducting a formal

investigation. Please be advised that the Institute is required to consider any additional allegations

that come to light during the investigation. (Ex. "IJ" to Hardy   Aff.).   Said notice further provided

identical information regarding the investigation as the first notice for the Jane Roe I investigation.

          Pursuant to RPI's Student Sexual Misconduct Policy, the Institute commenced the required

investigation into the complaint made against Plaintiff by Jane Roe 2.

          Pursuant to RPI's Student Sexual Misconduct Policy and Procedures, the CMT for the Jane

Roe 2 Investigation consisted of Lany Hardy, Travis Apgar, Jackie Turner, and Stanley Dunn.

(Sect.   III (I), p.2I, Ex. "4" to Hardy Aff.).


                                                   4
     Case 1:19-cv-00719-BKS-DJS Document 11 Filed 07/08/19 Page 9 of 29



       Pursuant to RPI's Policy, the CMT appointed Elizabeth Brown-Goyette, Eliza Chaknis,

and Matthew Lewis, as the investigative team for the second complaint. (Sect.         III (K), p.23,8x.

"A" to Hardy Aff.).

       On November 16, 2018, Plaintiff and his advisor met with Title            IX Coordinator,Larry

Hardy, and expressed concerns with having Elizabeth Brown-Goyette and Matthew Lewis                    as


Investigators into JR2's complaint. (See attached as Ex. "V" to Hardy        Aff.). While students   have

the right to object to Investigators, such objections must be based on a demonstrated conflict of

interest. (Sect. III (HX4), p.22, Ex.   "4" to Hardy Aff.).            Plaintiff provided no   reasonable

explanation for his request to remove Elizabeth Brown-Goyette nor Matthew Lewis and as such,

his request was denied. (See Corr., Ex. "'W" to Hardy Aff.).

       In connection with the investigation into Jane Roe        l's   complaint and pursuant to RPI's

Policy, on or about January 26,2079, the Investigators provided a Summary of Evidence the to

the Case Management Team. (Report attached as Ex.         "X" to Hardy Aff.).

       Said Summary of the Evidence provided a detailed analysis of the evidence and                    a

discussion regarding the credibility of witnesses as permitted by policy but did suggest a final

determination on whether Plaintiff violated the subject Title IX policy. (Ex. "X" to Hardy Aff.).

       Although Plaintiff asserts that the credibility assessment tainted the investigation, areading

of the credibility narrative shows a balanced critique of both Jane Roe 1 and John Doe. For

example, the report draws attention to the fact that the complainant's statements changed slightly

over time which the complainant addressed in her interview by stating that it was her attempt at

minimizing the situation. The report fuither stated, that based upon two reputable articles,

minimization is a tactic that may occur when   a   victim is traumatized however, the report cautioned

that, "the alternative interpretation, that complainant exaggerated her subsequent descriptions        of


                                                    5
    Case 1:19-cv-00719-BKS-DJS Document 11 Filed 07/08/19 Page 10 of 29




the incident, cannot be entirely discounted." Additionally, the report addressed Plaintifls

inconsistencies, particularly where he completely omitted the entire sexual encounter between he

and the complainant in his original response to the No Contact Order. (Ex.    "X" to Hardy Aff.).

       During the pendency of the two investigations, on January 9, 2019, Plaintiff took a leave

of absence from the Institute for an unspecified amount of time. (Ex. "Y" to Hardy Aff.).

       On January 30,2019, the CMT rendered its determination in connection with the first

investigation that based on a preponderance, of the evidence       it was more likely than not that
Plaintiff violated the Student Sexual Misconduct Policy. (Ex. "Z" to Hardy Aff.).

       On February 7,2019, Plaintiff sent an email to Lany Hardy objecting to the findings and

requesting an appeal to the Hearing Board. (Email attached to Hardy Aff. as Ex. "AA").

       The Hearing Board consisted of LeNorman Strong, designated to serve as chair, Tracey

Leibach, and Jacqueline Stampalia. (Sect. III, N(3), p.28, attached as Ex.   "A" to Hardy Aff.). The

Hearing Board was provided with a copy of the original investigative report that was redacted to

contain only the summary of the evidence, the redacted versions of the interview transcripts, and

the evidence submitted in connection with the investigation. (,See, Appendix A to Policy attached

to Hardy Aff. as Ex.   "4").

       Contrary   to Plaintiffs   assertions, the Hearing Board does not review the credibility

assessment contained in the Investigative Report, the citations to the articles regarding   victims and

trauma which Plaintiff takes exception to, unredacted versions of the interview transcripts, nor the

identity of V/itness 8/ Witness   A.   (Hardy Aff. Tl46).

       Pursuant to the policy, both parties submitted a list of the witnesses to be interviewed by

the Hearing Board. Plaintiff submitted the names of two witnesses who were not originally

interviewed. While Plaintiff alleges that such individuals were not interviewed during the



                                                    6
    Case 1:19-cv-00719-BKS-DJS Document 11 Filed 07/08/19 Page 11 of 29



investigationby Elizabeth Brown-Goyette and Matthew Lewis because of gender-bias, Plaintiff

stated during his interview that neither witness had direct knowledge about the events that

transpired between he and Jane Roe 1. (Plaintiff s Transcript attached to Hardy Aff. as Ex. "P", p.

63 L. 17; p. 69 L. 21; p. 72 L. 2).

          Plaintiff takes exception because his sister was not interviewed, but, as Plaintiff stated in

his interview, she never met Jane Roe          I   and all information she had was memorialized in text

messages that      Plaintiff submitted to the Investigative Team.     (See Investigative Reporl Ex.      "X" to

Hardy     Aff.).   Nonetheless, both witnesses provided testimony during the Hearing.

          Plaintiff further requested   an expert to   testify before the Hearing Board because,   as   Plaintiff

alleges, the Investigative Report introduced "expert, or at the very least specialized evidence,

against   Plaintiff'by citing   to two publications regarding trauma and its effects on victims of sexual

assault. (Complaint P|| 166 &.169). Such request was denied pursuant to RPI policy because (1)

the citations to the publications were not included in the report reviewed by the Hearing Board;

and (2) pursuant to the policy, "witnesses must have observed the conduct in question or have

information relevant to the incident." (Appendix A to the Policy, p.23, Ex.          "4"   to Hardy Aff.).

          These hearing are not trial and there is no right to present expert testimony. Absent gender

bias there is no ability to attack the determination of the Hearing Board since no Article 78

proceeding commenced which must be obtained in State Court. Rensselaer Soc')' of Eng'rs v.

Rensselaer Polytechnic Insts , 689       NYS 2d292,295 (3'd Dep't 1999)

          The Hearing was held on April 12,2019. (Jl "55", Hardy Aff.). On April 24,2019, the

Hearing Board rendered its determination that it was more likely than not that Plaintiff violated

the Sexual Misconduct Policy on September20,2018 while in his dorm room; 1 of the 3 incidents

alleged in the complaint. (See Ex.668B" to Hardy Aff.).



                                                         7
    Case 1:19-cv-00719-BKS-DJS Document 11 Filed 07/08/19 Page 12 of 29



       Pursuant to the Policy, such determination was submitted to the Vice President of Student

Life who confirmed the finding and determined that the sanction of suspension effective April24,

2019 through December 31,2019 for the summer2019 and fall2019 semesters. (Sect. III N(4), p.

28,8x. "4" to Hardy Aff.). On April 29,2019, Plaintiff was informed of said determination.

       After being informed of the Hearing Board's determination, Plaintiff sent          a   coffespondence

requesting to appeal the Hearing Board's finding based on a number of unsupported alleged

procedural violations. (Appeal Request attached to Hardy Aff. as Ex. "CC").

       Pursuant to the Policy, both the complainant and respondent may appeal the outcome                 of

the Hearing however, the "only grounds upon which an appeal may be based are" (1) procedural

error or (2) based upon new information. Importantly, "dissatisfaction with the outcome of the

proceeding is not grounds for an appeal." (Sect. III P, p. 29,8x.        "4"   to Hardy Aff. as).

       On May 23, 2019, Defendant Peter Konwerski, V.P. for Student Life, responded to

Plaintiffls appeal request by addressing each alleged procedural flaw and ultimately concluding

that no such procedural errors occurred thereby denying Plaintiffs requested appeal. (Letter

attached to Hardy   Aff.   as Ex.   "DD").

       Importantly and with regard to the complaint of Jane Roe 2, on May I0,2019, Plaintiff

was informed that based on a preponderance of the evidence,              it was more likely than not that

Plaintiff did not violate the Student Sexual Misconduct Policy      as   alleged in Jane Roe 2's complaint.

Q.Jotice for Jane Roe 2 Investigation attached to Hardy     Aff.   as Ex.   "EE").

          PI,AINTIF'F' IS NOT E,NTITI,ND                 A PRELIMINARY INJUCTION

                                     A.   Preliminary Injunction Standard

       "A preliminary injunction is an extraordinary remedy         and drastic remedy, one that should

not be granted unless the movant, by a clear showing, carries the burden of persuasion." Adams

v. V/hitney, 2008 WL 189905 (NIDNY 2008) (internal citation and quotes omitted).

                                                     8
         Case 1:19-cv-00719-BKS-DJS Document 11 Filed 07/08/19 Page 13 of 29



            A party seeking a preliminary injunction must show the following:

                    "(1) 'a likelihood of   success on the merits or            sufficiently serious
                    questions going to the merits to make them a fair ground for litigation and
                    a balance of hardships tipping decidedly in the plaintiffs favor'; (2) a
                    likelihood of irreparable injury in the absence of an injunction'; (3) that
                    'the balance of hardships tips in the plaintiff s favor'; and (4) that the 'public
                    interest would not be disserved by the issuance of an injunction."'

Doe v. Rensselaer Polytechnic Institute. ¿l a/, No. 1:18CV1374, *4 (FJS) (NDNY 2019) quoting

Doe v. Ouinnipiac University,20IT WL 1206002,*4 (D. Corur. Mar. 31,2017).

            "However, other factors have been considered by courts which may operate to increase the

burden upon a party seeking preliminary relief." Harrison and Burrowes Bridse Constructors. Inc.

v. Cuomo, 743 F. Supp. 977 ,996 (Ì.{DNY 1990). For example, "where injunctive relief does not

merely maintain the status quo, but rather grants the movant substantially all the relief he ultimately

seeks, a more stringent standard is       required-the movant 'must show a substantial likelihood of

success on the merits, i.e., that [his] cause         is considerably more likely to       succeed than fail

(together, of course, with the requisite irreparable injury)."' Eng v. Smith,849 F.2d 80, 83 (2d Cir.

1   98   8) quoting Abdul Wali v. Coughlin , 7 54 F .2d     I 01   5, 1026 (2d Cir. 1 985), ovetuled on other

grounds; see also, U.S. v. Thorn,3l7 F.3d 107,          lI7   (2d Cir. 2003).

            In the case at bar, Plaintiff s application for a preliminary injunction seeks to enjoin the

Defendants, during the pendency of this action, from enforcing any and all sanctions Defendants

intend to impose and are imposing against Plaintiff, including suspensions from school and his

persona non grata status. (See      Plaintiffls Order to Show Cause).

            While Plaintiff urges the Court to utilize the "less rigorous fair ground for litigation

standard," Plaintiff fails to acknowledge that his application for injunctive relief seeks almost all

of the relief he ultimately requests therefore, Plaintiff "must show a substantial likelihood of

success on the merits. .     ." Eng, 849 F.2d at 82.


                                                        9
    Case 1:19-cv-00719-BKS-DJS Document 11 Filed 07/08/19 Page 14 of 29



        At the outset, Plaintiff does not make an argument on the likelihood of                 success on the

merits, only that the matter is "fair ground for litigation" which is a clear indication that Plaintiff

himself does not believe in the potential for success and is simply trying to raise an issue.

        Furthermore, this Court should deny Plaintiffls request because Plaintiff provides no

competent evidence to the court beyond self-serving conjecture through his attorney's affrrmation,

a potential witness to the foregoing matter, and the unverified Complaint           in an attempt to satisfy

his burden of establishing by a clear showing that he is entitled to the relief requested.

               1.   Substantiøl Líkelihood of Success on the Meríts
        Plaintiff asserts claims for violation of his (1) Due Process and Equal Protection rights

under Title    IX by claiming (a) an erroneous outcome from a flawed proceeding, (b) selective

enforcement of RPI's policy; and (2) breach of contract.

        Plaintiff cites to no   case law   in support of his contention that Defendants violated his Due

Process and Equal Protection rights under Title            IX or that he was entitled to the procedures    he

asserts were violated. Furthermore, Plaintiff cannot incorporate unsworn allegations from the

Complaint as facts and as such, he fails to create any disptúe of the facts. (See Iseman Aff. If2).

        First, Plaintiff cannot establish a likelihood of success on the merits with regard to his Due

Process claims as "[p]rivate colleges      ...   are not bound by constitutional due process.
                                                                                                tt Yuv. Vassar

Coll., 97 F Supp. 3d 448,466 (2015). It is well settled law that "Neither private universities nor

their employees are 'state actors' for the putpo se of constitutional claims". Mitchell v. New York

Universib¡, 129 AD 3d 542,544 (1't Dept., 2015), citing Powe v. Miles. 407 F 2d 73,80-81 (2"d

Cir., 1968).

   RPI is a private educational institution and thus, neither it nor its' employee, could possibly

have violated plaintiff s Due Process or Equal Protection rights. Therefore, plaintiff has not

demonstrated a likelihood of success on the merits of such claim.

                                                         10
    Case 1:19-cv-00719-BKS-DJS Document 11 Filed 07/08/19 Page 15 of 29



   ø.   Title   IX
        Since "Title      IX   prohibits (under covered circumstances) subjecting        a person to
discrimination on account of sex, it is understood to 'bar the imposition of university discipline

where gender is a motivating factor in the decision to discipline."' Doe v. Columbia Universit)',

831 F.3d 46,54 (2d Cir.2016) quoting Yusuf v. Vassar Coll., 35 F.3d 709,715 (2d Cir. 1994).

        Courts have held that "[u]nlike with Title    VII of the Civil Rights Act of      1964, which

provides private rights of action against both intentional discrimination (known as 'disparate

treatment') and practices that, while not intentionally discriminatory, have a disproportionately

adverse effect on a protected class (known as 'disparate      impact')." Xiaolu Peter Yu v. Vassar

Coll.,97 F Supp. 3d448,461 (S.D.N.Y.2015).

        "In the context of university discipline, the Second Circuit has recognized two categories

of Title IX claims: (1) claims of an erroneous outcome from a flawed proceeding, and (2) claims

of selective enforcement." Yu, 97 F Supp. 3d at 466.

        i.       Eruoneous Outcome

        V/ith respect to the first category of Title IX claims, an effoneous outcome from a flawed

proceeding , "a party asserts that he or she was innocent and wrongly found to have committed the

offense." Yu,97 F Supp. 3dat466.

        "[T]o establish   a claim of discrimination under   Title IX, a plaintiff must ultimately show

that the defendant discriminated against him . . . because of sex; that the discrimination was

intentional; and that the discrimination was a 'substantial' or 'motivating factor' the for the

defendant's actions." Id. (internal citations omitted).     "It is not enough to   show that policy or

practice disproportionately affects one sex." Columbia Univ., 101 F.Supp.3d at367.




                                                 11
    Case 1:19-cv-00719-BKS-DJS Document 11 Filed 07/08/19 Page 16 of 29



        Importantly, "[p]laintifß who claim that an erroneous outcome was reached must allege

particular facts sufficient to cast some articulable doubt on the accuracy of the outcome of the

disciplinary proceeding." Yusuf, 35 F.3d at715.

        "[A]llegations of   a   procedurally or otherwise flawed proceeding that has led to an adverse

and erroneous outcome combined with a conclusory allegation of gender discrimination is not

sufficient to survive a motion to dismissf;] [t]he fatal gap is, again, the lack of a particularized

allegation relating to a causal connection between the flawed outcome and gender bias." Id.

        Plaintiff fails to allege any facts "sufficient to cast some articulable doubt on the accuracy

of the outcome of the disciplinary proceeding."           Id.   Importantly, Plaintiff was found to have

violated RPI's Student Sexual Misconduct Policy by two independent investigative bodies at RPI.

        The Hearing Board determined that it was more likely than not that the incident inside John

Doe's dorm room occurred. The finding was based upon the fact that JRl's story was corroborated

by her roommate. There were inconsistencies with John Doe's account. In his email to Larry

Hardy, John Doe made no mention of he and Jane Roe              I   going to sit in the truck on Campus and

kissing nor going to his room where the sexual encounter occurred; he only stated that the two
                                                                    (ÉDD'r
discussed philosophy and then       JRl went home.   (See Ex.                to Hardy Aff.).

        John Doe also claimed that      JRl stayed in his room until 1 1:00pm but that account could

not be corroborated with any other evidence. In fact, it was directly contradicted by two other

reports; Witness 4, JRl's roommate and V/itness 9, John Doe's friend. John Doe also made the

claim that JRl and her friends were ganging up on him due to his religious beliefs which he claims

is the real reason   JRl filed the complaint against him however, no evidence supported the claim.

        Fact finders found the Complainant's version of events more credible. Importantly,             it is

beyond the Court's purview to second-guess the weight the [Hearing Board] afforded individual



                                                     l2
    Case 1:19-cv-00719-BKS-DJS Document 11 Filed 07/08/19 Page 17 of 29



pieces of evidence and the credibility determinations that       it   made; rather, the Court's role is to

consider whether these determinations were motivated by gender bias." Yu,97 F. Supp. 3d at477            .




"Judicial scrutiny of the determination of disciplinary matters between a university and its

students, or student organizations, is limited to determining whether the university substantially

adhered to its own published rules and guidelines        for disciplinary proceedings so as to ascertain

whether its actions were arbitrary or capricious." Rensselaer Soc'y of Eng'rs, 689 NYS 2d292

Gender Bias

        "To demonstrate an erroneous outcome or gender based discrimination claim, the plaintiff

must provide evidence indicating that 'gender [was] a motivating factor               in the decision to
discipline."' Doev. Columbia,831F.3d at53 quotingYusuf,35 F 3d at715.

        Critically, even if the unsupported allegations by Plaintiff herein were true, "evidence of

bias against the accused in sexual misconduct hearings does not equate to bias against men." Doe

v. Colgate,2017 WL 4990629,         *ll   (Ì.{DNY 2017) aff'd 760 Fed. Appx.22 (2d Cir.2019)

(summary order); Columbia, 831 F.3d at 57 ("observing that, while allegations that a hearing

process favored victims over the accused may 'support the inference                of bias, they do   not

necessarily relate to bias on account of sex."').

        Plaintiff alleges, without evidence, that RPI faced pressure from the community and State

and Federal Governments on the way        it handled Title IX investigations which        "caused RPI to

develop an education, training, investigation, adjudication and resolution process that was directly

and indirectly designed to discriminate against male students on the basis of their sex . . ." which

ultimately caused Plaintiffls proceeding to be tainted by gender bias. (Complaint        Tf   52).

    o   Alleged Community Pressure
        Plaintiff attempts to equate the instant matter to Doe v. Columbia, 831 F.3d 46by asserting

in the Complaint that "[p]rior to Plaintiffls matriculation into RPI in the fall of 2017 and during

                                                    13
       Case 1:19-cv-00719-BKS-DJS Document 11 Filed 07/08/19 Page 18 of 29



his time as a student, RPI received extensive criticism for its handling of sexual violence on

campus [and] [said] criticism came from both the campus community and local media" and "RPI

faced pressure from the federal government and the State of New York to do more to combat

sexual violence on campus." (Complaint ffff 37 8.46). Plaintiff further alleges, with no basis in fact

and upon information and belief that      (   1   ) "student protests, rallies and other public demonstrations

have embarrassed RPI and its Title IX process prior to Plaintiff enrolling at RPI and these actions

caused RPI to change its      Title IX process in the discriminatory manner         as described herein"; and

(2) RPI was investigated by the Office of Civil Rights ("OCR") andlor Department of Justice for

its mishandling of sexual assault investigations, in particular with the way it handled female

complainant's claims."

            First and foremost, Plaintiff proffers no evidence to support his allegations regarding

"student protests" that embarrassed RPI and its Title IX process because such is not true. (Hardy

Aff.        *77"). Furthermore, neither OCR nor the Department of Justice has ever determined that
       Tl


RPI mishandled sexual assault investigations. (Hardy Aff.Ì|¡"78").

            Furthermore, RPI never faced pressure from the State of New York to do more to combat

sexual violence on campus. RPI did change their policies after the           NY Legislature passed "Enough

is Enough" which required all campuses to overhaul their sexual misconduct policy and procedures

to comply with the law. (2015 Sess. LawNews of N.Y. Ch.76 (S. 5965) (McKINNEY'S).

            To address Plaintiffls allegations regarding "local media criticism," Plaintiff alleges that

due    to such "media criticism," "RPI crafted an aggressive and discriminatory policies and
procedures designed to disregard the due process rights of male students in an attempt to quell the

negative public relations and public pressure." (Complaintl? 49). Such assertion is flawed for two

reasons: (1) RPI's comprehensive Student Sexual Misconduct Policy and Procedures was adopted



                                                          t4
    Case 1:19-cv-00719-BKS-DJS Document 11 Filed 07/08/19 Page 19 of 29



in 2016 to comply with Enough is Enough with minor updates in 2017            and 2018 which predate

the only two arlicles Plaintiff cites to support his contention, May 4,2018 and Iuly 26,2018; (2)

RPI never faced similar criticism to that of Columbia University in approximately 2014.

       Furthermore, articles "raising awareness       of sexual   assault, without drawing gendered

assumptions about males, does not raise an inference        of anti-male bias." Colgate, 2017 LW

4990629, at *12 citing Doe     v. Coll. Of Wooster,243 F. Supp.3d 875, 886 G\f.D. Ohio 2017)

("distinguishing Columbia and holding no inference of gender bias where public criticism leveled

against the university's handling of sexual assault was 'gender neutral"').

       Both articles involving RPI are gender-neutral in their respective assertions regarding

RPI's Title IX Policy and Procedures. While the May 4,2018 article states        "if   you are a woman

and are considering RPI,   I urge you to consider your options" the op-ed is addressed to "potential

students" and further states that "Rensselaer is not alone in its horrendous Title IX process." The

isolated use   of specific statements from two articles     does not satisfy     Plaintifls burden of

establishing that RPI altered its policies to intentionally discriminate against males and as such,

discriminated against Plaintiff because he is a male, during his sexual misconduct proceeding.

       Furthermore, as this Court expressed       in Colgate when distinguishing that        case from

Columbia, where Columbia "faced significant criticism from the public press", the foregoing

motion is not a 12(b)(6) therefore, Plaintiff herein must allege more than "a plausible inference of

gender bias" to establish a likelihood of success on the merits. Colgate, 2017   LW 4990629, at*12.

He must make a "clear showing" that the two articles cited caused RPI to change its policies that

were established prior to the articles in a manner to intentionally discriminate against males.

Adams v. V/hitney,2008 V/L 189905.




                                                 15
      Case 1:19-cv-00719-BKS-DJS Document 11 Filed 07/08/19 Page 20 of 29



            Plaintiff fails to satisfy his burden of establishing that RPI's investigators maintain gender

bias against males due to outside pressure thus, his motion for a preliminary injunction must fail.

      o     Student Sexusl Misconducl Policy and Student Bíll of Ríghts

            Plaintiff alleges that RPI's Student Sexual Misconduct Policy and Student Bill of Rights

are inherently biased against males based on its wording.      Plaintiff takes particular exception to the

6th and 8th    Right contained in RPI's Student Bill of Rights.

            Plaintiff asserts that "[w]hile the Bill of Rights claims to outline the rights 'all students'

have at RPI, its language establishes that RPI considers the rights of the Complainant (who are

overwhelmingly female students at RPI)              to be greater than the Respondent's (who are
overwhelmingly male students at RPI). (Complaint Il69).

            First and foremost, N.Y. Educ. $ 6443 ("Enough is Enough") mandates "Every institution

shall adopt and implement the following "Students' Bill of Rights" as part of its code of conduct        .



..   'All   students have the right to: . . . 6. Be free from any suggestion that the reporting individual

is at fault when these crimes and violations are committed, or should have acted in a different

manner to avoid such crimes or violations; . . . 8. Be protected from retaliation by the institution,

any student, the accused and/or the respondent, and/or their friends, family and acquaintances

within the jurisdiction of the institution. . ."'The very wording Plaintiff alleges showcases RPI's

gender bias is required by New       York State law and thus fails to establish any gender bias.

            Furthermore, while Plaintiff argues that there        is no   reciprocal right guaranteeing

Respondent's a "presumption of innocence," such is flawed for two reasons: (1) $ 6443 of N.Y.

Educ. Law does not permit such a reciprocal right as the law specifically states that "[e]very

institute sltall ødopt and implement thefollowing "Student BiU of Rights" as part of its code           of
conduct. . ."; and (2) ç 6444(5XcXii) of N.Y. Educ. Law requires that:



                                                      t6
    Case 1:19-cv-00719-BKS-DJS Document 11 Filed 07/08/19 Page 21 of 29




       [e]very institution shall ensure that every student be afforded the following rights .
       . . [t]hroughout proceedings involving such an accusation of sexual assault . . . or
       sexual activity that may otherwise violate the institution's code of conduct, the right
       . . . [t]o a presumption that the respondent is 'not responsible' until a finding of
       responsibility is made . . .
which, as Plaintiff acknowledges in footnote 8 of the Complaint, RPI's Policy and Procedures

provides for. (RPI Policy,   III B(5) on p. 19, III H(9) onp.22   attached as Ex.   "A" to Hardy Aff.).

       Therefore, contrary     to Plaintiffs   assertions, RPI's Sexual Misconduct Policy and

Procedures and the legislatively required verbatim Students'      Bill of Rights is not the product of

"community pressure"     to   favor. female Complainants and thus, fails        to    establish that his

misconduct proceedings were motivated by a gender bias against males.

   o   Statistícs

       Plaintifls assertion that students accused of violating RPI's Student Sexual Misconduct

Policy are overwhelmingly male, is baseless as RPI investigates every complaint lodged regardless

of the gender of the individual. (Complaint fl 89; Hardy Affidavit    I95).   Additionally, RPI has no

control over the students who come forth with a complaint and what their gender may be.

       Plaintiff furthers alleges that due to the aforementioned alleged public pressure, the number

of students held responsible for sexual violence has dramatically increased. (Complaint ff86). Such

is not true. Between February I,2015 and June 16, 2019, RPI has received 228 allegations of a

violation of the Sexual Misconduct Policy. Of those 228 aIlegations,225 cases have been closed

and37 cases (16.44%) resulted in an informal resolution; 54 (24.00%) resulted in a finding of no

policy violation; 65 (28.89%) resulted in a no policy violation because the Complainant opted to

not participate; and 69 (30.67%) resulted in a finding of a policy violation. (Hardy Aff. Il 87).

       There is absolutely no disparate finding that individuals accused of violating RPI's Sexual

Misconduct Policy are overwhelming found to have violated the policy and as such, Plaintiff fails

to establish that RPI's procedures are motivated by any bias.

                                                  l7
     Case 1:19-cv-00719-BKS-DJS Document 11 Filed 07/08/19 Page 22 of 29



        Plaintiff proffers no competent evidence to support any of his contentions regarding

gender-bias and as such, Plaintiff cannot satisfy his burden              of establishing that any alleged

erroneous outcome was motivated by such bias therefore, his motion must be denied.

Erroneous Outcome-Flawed Procedures: Training ønd Presumption of Møle Guilt

        Plaintiff alleges throughout the Complaint that the Defendants were improperly trained and

as such, the proceedings against          him were flawed and resulted in an effoneous outcome.

        Plaintiff alleges that "some of the named defendants were responsible for developing,

executing and administering the training and education to students, faculty and staff and the

'specialized training' to investigators and adjudicators described above." (Complaint T167). RPI

personnel neither develop nor conduct the training of relevant Title            IX individuals. (Hardy Aff.

Il91). All individuals who are involved in any Title IX proceeding have completed the SLINY
Student Conduct Institute ("SUNYSCI") Course which is designed to train "staff at public and

private institutions of higher education on how to fairly and equitably investigate and adjudicate

violations and disclosures. (See Hardy Aff. Jl91).

        SUNYSCI provides in-depth training to student conduct officials, hearing officers, Title

IX officials    and other college personnel          in due process, trauma-informed      investigations and

adjudications, questioning and weighing              of evidence, and other crucial best practices in     the

investigation and conduct process that comply with relevant case law, Title IX guidance, the Clery

Act, and New York Education Law 129-B f'Enough is Enough']." Plaintiff                 s allegations have no


basis in fact and as such, fail to support his claim for an erroneous outcome.

        Furthermore, there is no evidence whatsoever to support the notion that STINYSCI trains

Title IX Investigators under       a   presumption of male guilt and such is not the policy of RPI therefore,

Plaintiff   s claim must   fail.



                                                         18
      Case 1:19-cv-00719-BKS-DJS Document 11 Filed 07/08/19 Page 23 of 29



          Additionally, inadequate training is not a bases upon which an erroneous determination

claim can be addressed. The only inquiry is whether the decisions were motivated by gender bias;

a   hurdle Plaintiff fails to overcome.

Erroneous Outcome-Flawed Procedures: Collectíon of Evidence and Jane Roe 2Investigtttion

          Plaintiff asserts that an erroneous outcome resulted due to a violation of procedures in the

collection of evidence because one witness called the Plaintiff a "weird guy" during his narrative

and another witness stated "But I've heard other people say . . . like through other like friends

compared other stories of like how [Plaintiff] was kind of weird and they always got a creepy vibe

from him." (Complaint ffff     112-13). It's not entirely clear what Plaintiff is trying to allege     by

picking two statements from the twelve interviews that occurred throughout the investigative

portion of the proceedings, but such does not establish that any Title IX investigator was biased

themselves. Even so, there is absolutely no connection establishing that any questioning was the

product of male gender bias and as such, Plaintiff s claim must fail.

          Plaintiff further asserts that Investigator Brown-Goyette undertook the investigation into

Jane Roe 2's complaint    "to improperly bolster fJane Roe I's] allegations and Ms. Brown-Goyette's

pre-determined fi ndings."

          Such an assertion lacks merit as Title        IX   regulations and RPI's Policy requires all

employees to report any suspected violation of RPI's Sexual Misconduct Policy and as a trained

Title IX Investigator, Ms. Brown-Goyette was obligated to inquire into Jane Roe 2's complaint.

Not only is an investigation into any complaint of sexual misconduct mandated by law, Plaintiffls

claim that there was a "pre-determined finding of guilt" has absolutely no basis in fact   as there   was

no policy violation found with regard to the allegations by Jane Roe 2, thus his claim must fail.




                                                   19
      Case 1:19-cv-00719-BKS-DJS Document 11 Filed 07/08/19 Page 24 of 29



          Furthermore, Jane Roe 2 originally filed an anonymous report in February 20,2018, prior

to the foregoing matter, because she wanted an investigation into the matter. As the notice

regarding the allegations states, "Please be advised that the Institute is required to consider any

additional allegations that come to light during the investigation."

          Additionally, when Jane Roe 2 stated that she no longer wished to participate in the

investigation, such was relayed to the CMT who determined Title IX required and that it was in

the Institute's best interest to proceed with the investigation, not Brown-Goyette thus, Plaintiff

fails to proffer any evidence to support such a contention and as such, his claim must fail. (Ex.
.,Trr).


Erroneous Outcome-Flawed Procedures: Redøcted TestÍmony ønd Anonymous ll/itness

          Plaintiff next alleges that an effoneous outcome resulted because he was denied    access to

redacted testimony as well as being denied the name of an anonymous witness.

          Not only is the CMT permitted by Policy to redact the testimony or names of certain

witnesses, the testimony that was redacted was for the benefit of Plaintiff because it was prejudicial

since it referred to additional allegations of sexual misconduct and Plaintiff s prior sexual history

which is not to be considered by the reviewing board. (Section I, H(9) p. 10, Policy attached to

Hardy Aff. as Ex. "A) The redacted transcripts reviewed by Plaintiff are the transcripts provided

to the Hearing Board as part of the Investigative Record and is no way an attempt to "hide

evidence" from Plaintiff and taint his right to a fair hearing.

          Therefore, any claim   of flawed procedure must fail    because such information had no

bearing on the ultimate determination and does not evince a flawed procedure due to gender bias.

Erroneous Outcome-Flawed Procedures: Løck of øn Impartial Tríbunøl
          Plaintiff takes particular exception to Defendant Brown-Goyette's involvement in the

original investigation even though a second investigator, who is not a defendant in this matter, was

                                                  20
    Case 1:19-cv-00719-BKS-DJS Document 11 Filed 07/08/19 Page 25 of 29




a male. Nonetheless, "[t]here is a presumption 'that administrators are honest and impartial, and

therefore capable ofjudging a particular controversy fairly on the basis of its circumstances. The

presumption is a rebuttable one, but the burden of rebuttal is heavy indeed: To carry that burden,

the party claiming bias must lay a specific foundation of prejudice or prejudgment, such that the

probability of actual bias is too high to be constitutionally tolerable." Patrick v. Success Academy

Charter Schools. Inc.,354F. Supp.3d 185,204 (EDNY 2018) quoting Hess v. Bd. Of Trs., 839

F.3d 668, 675 (7th Cir.2016). "'Actual bias could be personal animosity, illegal prejudice, or a

personal or financial stake in the outcome."'Patrick, 354 F. Supp.3d at204.

       Importantly, Defendant Brown-Goyette never made a determination on whether Plaintiff

violated the Policy during any portion of the investigation. Further, Plaintiff fails to allege any

cognizable facts to overcome the presumption that the investigative Hearing Board, who made the

ultimate finding of a policy violation, was not impartial. Patrick, 354 F. Supp.3d at204.

       With regards to Plaintiff s erroneous outcome claims, this Court should hold similarly to

Colgate, in that "[a]t most, Plaintiff details a list of perceived procedural flaws and tacks on a

conclusory allegation that the procedural flaws were motivated by gender bias" where "these

alleged procedural flaws are a combination of unsubstantiated assertions based on Plaintiff          s


subjective impressions at the hearing. . ." as such, his request for a preliminary injunction must be

denied. Colgate, 2017 LW 4990629, at 17.

       i¡.     Selective Enforcement

       In the second category of recognized Title IX claims, selective enforcement "[s]uch a claim

asserts that, regardless   of the student's guilt or innocence, the severity of the penalty and/or the

decision to initiate the proceeding was affected by the student's gender." YùSef, 35 F.3d at715.




                                                   2T
    Case 1:19-cv-00719-BKS-DJS Document 11 Filed 07/08/19 Page 26 of 29



        "To support a claim of selective enforcement, a male plaintiff must demonstrate that             a


female was in circumstances sufficiently similar to his own and was treated more favorably by the

University." Yu, 97 F. Supp.3d at 480 (internal quotations and citations omitted). "The male

plaintiff must show that 'the University's actions against [the male plaintiff] were motivated by his

gender and that a similarly situated woman would not have been subjected to the same disciplinary

proceedings."'Yu,97 F. Supp.3d at 480 quoting Doe v. Universitv of the South, (ED Tenn 2009).

        Plaintiff does not allege any relevant facts to support his contention that "the severity of

the penalty andlor the decision to initiate the proceeding was affected by the student's gender."

YU!çf,, 35 F.3d at715. Additionally, Plaintiff conflates the matter at hand. Plaintiff alleges       "[i]n

failing to act on Plaintiff s fretaliation] complaint, but by actively pursuing claims against him,

Defendants selectively enforces its Policies and Procedures and Student        Bill of Rights   because he

is a male student." (Complaint   l?   277). However, Plaintiff fails to support such with any competent

evidence of similarly situated females who were treated more favorably than Plaintiff.

        Furthermore, and   of grave importance, such averments have no bearing on Plaintiff              s


application for an injunction regarding the finding of a policy violation based upon allegations of

sexual assault.

   b.   Breach of Contracl

        "When a disciplinary dispute arises between a student and an institution, judicial review is

limited to whether the institution acted arbitrarily or whether it substantially complied with its own

rules and regulations. Routh v. Univ. of Rochester, 981 F Supp. 2d 184,208 (V/DNY 2013).

        V/hen reviewing private university matters "ff]udicial scrutiny of the determination of

disciplinary matters ... is limited to determining whether the university substantially adhered to its

own published rules and guidelines for disciplinary proceedings       ...."   Rensselaer Soc'y of Ens'rs,

689 NYS 2dat295.

                                                     22
       Case 1:19-cv-00719-BKS-DJS Document 11 Filed 07/08/19 Page 27 of 29



          Each of the policy provisions that Plaintiff s attorney alleges in his affidavit (Isman Aff.

lfTl   39(a)-(d) & 40) were breached are the same provisions Plaintiff alleges resulted in           an

erroneous outcome and are additionally addressed          in Mr. Hardy's Affidavit TfTf102-117. As

discussed surpra, RPI has not breached any provision of its policy.

          Plaintiff further alleges that RPI has breached its anti-retaliation provision of its policy.

RPI's Student Sexual Misconduct Policy provides, "whenever possible, Rensselaer seeks to

complete the investigation of complaints within approximately 60 days from receipt of the initial

report . . . all times frames expressed in the Complaint procedures outlined in this Policy are meant

as guidelines rather than    rigid requirements." Furthermore, "circumstances may arise that require

the extension of time frames including extensions beyond such sixty (60) days." (Sect.        III B (3),

p. 18, Ex.   "4"   to Hardy Aff.).

          During the investigation, on January 9, 2019, Plaintiff went on a leave of          absence.

Furthermore, Plaintiffs complaint stated:        "it   has come   to my attention, through my      own

observations and statements made to me by my friends and acquaintances, that students are now

treating me differently, and indeed gossip about me, in a manner relating to these investigations. I

do not know the source ofthis gossip except I can say that I am not the source . . . I have learned

that among certain groups of students, whom I know to be associated with Jane Roe 1 and/or Jane

Roe 2, the allegations against me appear to have become regular conversation." When Plaintiff

was interviewed on November 30,2018, he stated he received glares and was unable to name any

student who has made contact or threatened      him. (Hardy Aff.   Tf   114).

          While RPI's Policy strives to resolve matters within 60 days, Plaintiff s absence from the

Institute hindered the investigation and further, his inability to name students who threatened him,

limited the Institute's ability to render an effective resolution. Nonetheless, such does not rise to



                                                   23
    Case 1:19-cv-00719-BKS-DJS Document 11 Filed 07/08/19 Page 28 of 29



the level of a breach of contract as RPI has investigated the matter and is set to render an ultimate

determination in the near future. (Hardy Aff.   T|¡116).

       Therefore, Plaintiff fails to establish a likelihood of success on his breach of contract claim

and as such, his motion for a preliminary injunction must be denied.

       Furthermore, Defendants complied with its policies and respectfully direct the Court to the

Affidavit of Mr. Hardy to establish such.   (See Hardy     Aff.).

           2.   Ineparable Hørm and Bslancìng of the Equítíes
       The Second Circuit has held that "[t]o satisfy the irreparable harm requirement, fp]laintiffs

must demonstrate that absent a preliminary injunction they will suffer an injury that is neither

remote nor speculative, but actual and imminent, and one that cannot be remedied if a court waits

until the end of trial to resolve." Grand River Enter. Six Nations, 481 F.3d 60,66 (2d Cir. 2007).

       Due to a finding of a policy violation, Plaintiff was suspended until December 3I,2019.

However, during the investigations, Plaintiff decided to take a leave of absence with no projected

return date therefore, the 'ostatus quo" is based upon when Plaintiff took his leave of absence, which

is the current state of the matter. (Leave of Absence form attached to Hardy Aff. as Ex. 'oY").

Plaintiff makes no reference   as to when he   would seek to return to the Institute and since the fall

2019 semester commences in August 2019, it appears Plaintiff will still be on his Leave of Absence

until the Spring 2020 semester which commences in January 2020. Since his suspension will                be

lifted for the Spring 2020 semester, an injunction will have no bearing on such.

       Therefore, Plaintiff will not suffer irreparable harm and the hardships do not favor Plaintiff

and his application for a preliminary injunction should be denied.

           3.   Public Interest
       "The public interest prong simply means that        if injunctive relief is granted, a court should

ensure that the injunctive provisions of the order do not harm the public interest." Doe            #l   v.


                                                   24
    Case 1:19-cv-00719-BKS-DJS Document 11 Filed 07/08/19 Page 29 of 29




Syracuse University, 2018      WL 3193199, *6 (NIDNY 2018) quoting Main St. Baseball                  v.

Binehamton Mets Baseball Club, 103 F. Supp.3d 244 (NIDNY 2015).

         Similar to the holding in Doe #1, requiring RPI to remove any notations from his transcript

"would harm the public interest in ensuring that any institution to which Plaintiff[] submits          a


transfer application has a complete picture of Plaintiff['s] experience while fhe was] enrolled as

[a] studentf] at Defendant University." Doe #1,2018 WL 3193199              at*6.   "The public interest

would not be served if the Court required Defendants to provide Plaintiff[] with transcripts that

were not completely accurate. Id.

         Furthermore, Plaintiff was found to have violated the Student Sexual Misconduct Policy

by two independent investigative bodies at RPI and has failed to establish be a clear showing that

such was erroneous thus, an injunction requiring his admittance during the pendency of this

proceeding is not in the public interest.

                                            CONCLUSION

         As a result of the aforementioned it is evident that plaintiff has failed to meet his burden

for the issuance of a preliminary injunction.

         Defendants respectfully request an Order       of this Court denying plaintiff s motion for

injunctive relief, together with costs, disbursements and such other and further relief as this Court

deems   just and proper.



Dated:   tay$zos                       PA                         N, GINS           & GRIFFIN, PLLC

                                By:                           t
                                                               Esq,
                                       Rhiannon        Spencer Esq.
                                       Attorney     Defendants
                                       22First Street, P.O. Box 208
                                       Troy, New York 12180
                                       Telephone: (5 1 8) 266-1000

                                                  25
